Citation Nr: 9921267	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to re-
open a claim for service connection for residuals of left hip 
strain, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service in the Persian Gulf War from 
December 1990 to June 1991.  He had additional periods of 
military service in the United States Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision, in which the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in pertinent part, found that the 
appellant had not submitted new and material evidence to reopen 
the claim for service connection for residuals of left hip strain 
and, also, denied his claim for service connection for residuals 
of a low back injury.  The Board remanded this case in December 
1997, and following completion of the requested development, the 
case has been returned for further appellate review.

The Board notes that, in the comment section of a VA Form 21-4142 
filing received in March 1998, the appellant appears to have 
raised the issue of service connection for high blood pressure.  
In section "7C" of that same form, he also appears to have 
raised a claim for service connection for right hip disability as 
secondary to his left hip disability.  As detailed below, the 
Board has granted service connection for DJD of the left hip.  
These claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a decision issued in September 1991, the RO denied service 
connection for residuals of left hip strain on the basis that no 
current disability of the left hip was shown by the evidence of 
record.  The appellant failed to appeal the denial, and that 
decision is final.

2.  Additional evidence since the RO's September 1991 decision is 
new and material as it includes competent medical evidence 
showing the existence of a left hip disability.

3.  The appellant's DJD of the left hip was manifested to a 
degree of 10 percent or more within one year from his separation 
from service.

4.  Recurrent facet syndrome of the lumbar spine was first 
manifested by the appellant's in- service complaint of left hip 
pain.


CONCLUSIONS OF LAW

1.  The RO's September 1991 rating decision wherein service 
connection for residuals of left hip strain was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  The evidence submitted by the appellant is new and material 
and serves to reopen his claim for service connection for 
residuals of left hip strain.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  DJD of the left hip was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.307(a)(1), 
3.309(a) (1998).

4.  Recurrent facet syndrome of the lumbar spine was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material - residuals of left hip strain

The appellant contends that his newly submitted testimony and 
medical evidence is so significant as to warrant reopening of his 
previously denied claim for service connection for residuals of 
left hip strain.  He further claims that such evidence makes his 
claim for service connection plausible and, thus, warrants 
evaluation of the merits of his claim with consideration given to 
review of all the evidence of record.

As to the reopening of claims, the Board must make an independent 
review of the RO's determination.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The RO, in a September 1991 decision, denied 
service connection for residuals of a left hip strain and 
provided the appellant with notice of this rating decision, but 
he failed to appeal.  An unappealed determination of the agency 
of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a)(1998).  As such, the Board will 
apply the new and material standard with respect to the 
adjudication of this claim.

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  However, if the claimant can 
thereafter present new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 
(West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins v. 
West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 10 
Vet.App. 203 (1999) (en banc).  First, it must be determined 
whether the appellant has submitted new and material evidence in 
support of reopening the claim.  Winters, 10 Vet.App. at 206.  
Evidence is new when it is not merely cumulative or redundant of 
other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the specific 
issue at hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or untrue.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence 
relied upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 Vet.App. 
312 (1999).

If new and material evidence has been presented, immediately upon 
reopening it must be determined whether, based upon all the 
evidence of record in support of the claim, the claim as reopened 
is well grounded.  Winters, 10 Vet.App. at 206.  For purposes of 
a well groundedness analysis, the credibility of the evidence is 
presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A 
well grounded claim for service connection requires evidence of 
1) a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as provided 
by competent medical evidence.  Caluza v. Brown, 7 Vet.App. 498 
(1995); see also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

For claimants such as the veteran who had 90 or more days of 
active service during a period of war, arthritis may be presumed 
to have been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).

Finally, if a well grounded claim has been submitted, then the 
claim must be evaluated on the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, 10 Vet.App. at 206; see also Epps v. Brown, 
126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the reasons 
that were given for the denial of the claim.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  In the September 1991 
rating decision, the RO denied the appellant's claim for service 
connection for injury to the left hip on the basis that no 
current disability of the left hip was shown by the evidence of 
record.  Therefore, the issue currently before the Board is 
whether the additional evidence submitted by the appellant since 
the RO decision in 1991 is both new and material in that it tends 
to establish the existence of a current disability of the left 
hip.

At the time of the September 1991 denial, the RO reviewed service 
medical records which were negative for complaint, treatment, 
manifestation or diagnosis of hip disability.  On VA examination, 
dated in August 1991, the appellant complained of intermitted 
left hip pain and weakness which began while stationed in Saudi 
Arabia.  He went on sick call a few times, but he was never seen 
by a doctor and he never missed any days from work.  Following 
service, he continued to have recurrent hip pain produced by 
strenuous exercise but, again, he had not sought treatment with a 
doctor and he had not missed any days from work.  Physical 
examination of the left hip was unremarkable.  X- ray findings 
revealed extremely mild osteoarthritic changes of both hips, but 
were interpreted as showing an essentially normal left hip.  
Diagnosis was of left hip strain produced by strenuous climbing 
with symptoms of pain on use.  His condition was relieved by rest 
and anti- inflammatory medications.  At the time of examination, 
he was asymptomatic.

The only non- medical evidence of record at the time of the RO's 
September 1991 rating decision consisted of the appellant's 
assertions contained in his medical records and his August 1991 
filing for his claim for service connection.

Medical records submitted since the RO's September 1991 denial 
includes the appellant's annual reserve examination, dated in 
February 1992, which was negative for complaint of left pain or 
any abnormality of the spine and "other musculoskeletal."  
Medical records from Barksdale Air Force Base show the 
appellant's 1994 complaint of injuring his left hip and back 
while in Saudi Arabia with subsequent intermittent "flares" of 
weakness and pain radiating to the back and knee.  He was 
prescribed hip flexor exercises in conjunction with a diagnosis 
of mechanical muscular low back pain.  On a military retirement 
examination, dated in February 1997, the examiner noted as 
history that the appellant had had chronic hip flexor pain 
secondary to low back pain.

VA magnetic resonance imaging (MRI) scans of the left hip, dated 
in November 1998, were interpreted as normal with no suspicious 
signal changes to the head of the femur.

On VA examination, dated in December 1998, the appellant 
described a history of intermittent left hip pain since his 
separation from service.  He described his prescribed hip 
stretching routine which did not appear to focus on the back.  He 
had not lost time from work as he was able to alter his work 
duties when needed.  Physical examination of the left hip was 
essentially unremarkable, although he did complain of blocked and 
painful motion with extreme external and internal rotation.  X- 
ray examination revealed subchondral cysts in the rim of the 
acetabulum and in towards the major weight- bearing surface of 
the acetabular dome bilateral.  There was interarticular 
communication.  Diagnosis was of symptomatic left hip secondary 
to DJD and mild varus deformity of head and neck junction.

In a March 1999 addendum to the December 1998 VA examination 
report, the VA examiner noted that computerized axial tomography 
(CAT scan) studies revealed mild to moderate DJD of the left hip 
without evidence of free bodies within the joints, but proving 
acetabular subchondral cysts.  It was the examiner's opinion that 
the appellant's reported left hip symptoms were a manifestation 
of his hip joint pathological process, however, some of his 
complaint of hip pain may have been based, in part, upon referred 
pain from a back disability diagnosed as recurrent facet 
syndrome.

Non- medical evidence submitted since the RO's 1991 denial 
consists of the appellant's July 1997 testimony before the 
undersigned.  He testified to several in- service twisting 
accidents which resulted in strained or pulled muscles.  
Thereafter, he had intermittent left hip pain for which he sought 
treatment in - service.  Following service, he continued to 
experience hip pain, but he didn't seek any medical treatment.  
He was told by a VA physician that his in- service complaint of 
left hip pain may have been a manifestation of a chronic low back 
disability.

The Board finds that the above- mentioned evidence constitutes 
new and material evidence sufficient to reopen the claim for 
service connection for left hip disability.  As indicated above, 
the RO, in its 1991 decision, denied the appellant's claim of 
service connection for left hip disability on the basis that the 
evidence then of record failed to show a current disability of 
the left hip.  Clearly, the newly submitted VA medical records, 
which reflect a diagnosis of DJD, establishes the existence of a 
left hip disability.

Review of the entire record reveals the appellant's complaint of 
left hip pain and weakness, beginning in service, to a VA 
examiner within two months from his discharge from service.  He 
has testified to continuity of symptomatology thereafter.  See 
Savage v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) 
(1998).  His statements are credible and unrebutted.  With 
application of the benefit of the doubt, the Board concludes that 
the appellant did, in fact, experience left hip pain and weakness 
during service.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

As indicated above, medical evidence previously of record 
revealed x- ray findings of very mild osteoarthritic changes of 
the left hip within two months from his separation from service.  
At that time, a VA examiner indicated that the appellant 
experienced recurrent left hip strains.  Recently, a VA examiner 
opined that the appellant's in- service complaint of left hip 
symptoms were a manifestation of his DJD.  The Board is of the 
opinion that such evidence is sufficient to well ground his 
claim.

Additionally, the Board is of the opinion that the evidence of 
record, when viewed in its totality, also establishes the 
existence of arthritis of the left hip manifested to a degree of 
10 percent or more within one year from his separation from 
active service.  38 C.F.R. § 3.309(a) (1998).  In this respect, 
the medical evidence at the time of the February 1991 VA 
examination revealed complaint of left hip pain and weakness with 
satisfactory evidence of pain on motion.  An x- ray examination 
substantiated findings of degenerative changes of the left hip, 
and there was a diagnosis of recurrent left hip strain.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1998).  
Accordingly, the Board concludes from this evidence that the 
appellant's left hip DJD is presumptively service connected under 
the provisions of 38 C.F.R. § 3.309(a).

II.  Service connection - residuals of a low back injury

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is plausible.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
the evidence is sufficient to decide the case.  The Board 
accordingly finds the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107, has been satisfied.

Service connection basically means that the evidence establishes 
that a particular injury or disease resulting in disability was 
incurred coincident with active service, or if pre- existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Where the weight of the 
evidence supports an appellant's claim or is in relative 
equipoise (an approximate balance of positive and negative 
evidence regarding the merits of a material issue), the appellant 
is to prevail in either event.  It is only where the weight, or 
preponderance, of the evidence is against an appellant's claim 
that the claim can be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 1 Vet.App. 49 
(1991).

The appellant contends that his back disability, manifested by 
low back pain secondary to recurrent facet syndrome, was 
incurred, or first manifested, during active service.  At his 
hearing before the undersigned in July 1997, he testified to 
several in- service twisting accidents which resulted in strained 
or pulled muscles.  Thereafter, he had intermittent left hip pain 
for which he sought treatment in - service.  Following service, 
he continued to experience hip and back pain, but he didn't seek 
any medical treatment.  He first sought treatment for his 
symptoms after being contacted by VA for a Gulf War Protocol 
examination.  He was initially diagnosed with mechanical low back 
pain, and he currently has a disc bulge.  He was told by a VA 
physician that his in- service complaint of left hip pain was 
actually a manifestation of his chronic low back disability.

Service medical records are negative for complaint, treatment, 
manifestation or diagnosis of hip or back disability.  His only 
complaint at outprocessing was of occasional left knee problems.

On VA examination, dated in August 1991, the appellant complained 
of left hip pain and weakness which began while stationed in 
Saudi Arabia.  He specifically denied any injury or in- service 
complaint of back pain.  He went on sick call a few times, but he 
was never seen by a doctor and he never missed any days from 
work.  Following service, he continued to have recurrent hip pain 
but, again, he had not sought treatment with a doctor and he had 
not missed any days from work.  Physical examination, limited to 
the left hip, indicated a diagnosis of left hip strain.

On an annual reserve examination, dated in February 1992, the 
appellant did not voice any complaint of hip or back pain, and 
physical examination indicated a "normal" clinical evaluation 
of the spine and "other musculoskeletal."  Medical records from 
Barksdale Air Force Base first show complaint of low back pain in 
October 1994.  At that time, he reported injuring his left hip, 
back and knee while in Saudi Arabia.  Thereafter, he complained 
of intermittent "flares" with weakness and pain radiating to 
the back and knee.  Physical examination indicated a diagnosis of 
mechanical muscular low back pain, and x- ray examination was 
remarkable only for a minor osteophyte off the left anterolateral 
aspect of the L2 vertebral body.  His treatment regimen included 
hip flexor exercises.  On a military retirement examination, 
dated in February 1997, the examiner noted as history the 
appellant's complaint of low back pain, treated with rest and 
physical therapy, since January 1991.  The examiner also noted as 
history that the appellant had had chronic hip flexor pain 
secondary to low back pain.

VA MRI scans of the lumbosacral spine, dated in November 1998, 
were interpreted as within satisfactory limits.  However, the 
spinal cord was noted with distal tip at the level of L2.

On VA examination, dated in December 1998, the appellant 
described a history of intermittent left hip pain since his 
separation from service.  He described a prescribed hip 
stretching routine which did not appear to focus on the back.  He 
had not lost time from work as he was able to alter his work 
duties when needed.  Review of the examination report reveals the 
examiner's detailed review of the appellant's claims folder.  X- 
ray examination of the lumbar spine revealed no pathological 
process, however, he had rather large facets between L4- 5 
bilaterally.  Impression was a symptomatic left hip secondary to 
DJD and mild varus deformity of head and neck junction.  
Diagnosis of the back disability was deferred pending CAT scan 
studies.

In March 1999, the VA examiner filed an addendum following 
receipt of CAT scan findings which revealed a very mild L4- 5 
disc bulge.  Views of both hip joints revealed mild to moderate 
degenerative changes bilaterally without evidence of free bodies 
within the joints, but proving acetabular subchondral cysts.  
Impression was of chronic low back pain secondary to recurrent 
facet syndrome.  It was the examiner's opinion that the reported 
left hip symptoms were a manifestation of the hip joint 
pathological process based upon the fact that the studies did not 
show nerve root compression.  However, some allowance had to be 
given to the fact that referred pain from the facet could pass 
into the posterior hip on one side or the other, depending upon 
which facet is involved.  This question could not be answered 
with an absolute yes or no.  In total summation, it was the 
examiner's opinion that it was "likely that the chronic low back 
disability had its onset in the service."

The appellant's report of in- service twisting injuries resulting 
in left hip pain and weakness is credible and unrebutted.  He 
reported such symptomatology to a VA examiner within two months 
from his discharge from service.  In February 1997, a military 
examiner noted as history that the appellant had had chronic hip 
flexor pain secondary to low back pain.  Upon physical 
examination and review of the claims folder, a VA examiner 
indicated that the left hip pain may have, in part, been a 
manifestation of his recurrent facet syndrome.  With application 
of the benefit of the doubt rule, the Board concludes that his 
in- service complaint of left hip pain was, in part, a 
manifestation of his recurrent facet syndrome of the lumbar 
spine.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1991).

The appellant has testified that, despite his lack of post- 
service medical treatment, he continued to experience continuity 
of symptomatology since his separation from service.  Savage, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998).  Again, a 
military examiner related the appellant's chronic hip flexor pain 
as secondary to low back pain.  A VA examiner, upon thorough 
review of the claims folder, opined that it was "likely that the 
chronic low back disability had its onset in the service."  See 
Hanson v. Derwinski, 1 Vet.App. 512 (1991) (an appellant is 
entitled to service connection where he submits supportable 
medical opinion of an etiological relationship that is unrebutted 
by other medical opinion of record).  Accordingly, the Board 
concludes from this evidence that the appellant's recurrent facet 
syndrome was first manifested by his in- service complaint of 
left hip pain.


	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for left hip disability is 
reopened, and a well grounded claim has been submitted.  
Furthermore, service connection for DJD of the left hip is 
granted.

Service connection for recurrent facet syndrome of the lumbar 
spine is granted.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

